 


114 HR 5242 IH: To prohibit Executive agencies from using funds for yoga classes or instruction, and for other purposes.
U.S. House of Representatives
2016-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5242 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2016 
Mr. Salmon introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To prohibit Executive agencies from using funds for yoga classes or instruction, and for other purposes. 
 
 
1.Prohibition on use of funds for yoga classes or instruction 
(a)In generalNo funds made available in fiscal year 2016 or any subsequent fiscal year may be used by an Executive agency for— (1)yoga classes or any other form of yoga instruction; or 
(2)entering into any contract providing for such classes or instruction.  (b)Definition of Executive agencyIn this section, the term Executive agency has the meaning given such term in section 105 of title 5, United States Code, and includes the United States Postal Service and the Postal Regulatory Commission, but does not include the Department of Defense, the Department of Homeland Security, or the Department of Veterans Affairs.  
 
